 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRiley Electric, Inc.andInternationalBrotherhoodof ElectricalWorkers, Local No. 68. Case 27-CA-7674July 29, 1988DECISION AND ORDERY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 21, 1983, Administrative LawJudge Frederick C. Herzog issued the attached de-cision.The Respondent filed exceptions and a sup-ceptions and a brief in support thereof and in oppo-sition to the Respondent's exceptions, the GeneralCounsel filed cross-exceptions and an answeringbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings, and conclusions as modified only tothe extent consistent with this Decision and Order.The facts are set out more fully in the judge'sdecision. The judge found that on March 26, 1980,the Respondent, an electrical contractor in the con-struction industry, executed a letter of assent-Awith the Charging Party (the Union) to the"inside" agreement between the National ElectricalContractors Association (NECA) and the Union.On August 12, 1980, the Respondent executed aletter of assent-A with the Union to the "residen-tial"agreement between NECA and the Union.The letters of assent authorize the Rocky MountainChapter of NECA to act as the Respondent's col-lective-bargaining representatives for allmatterscontained in or pertaining to the applicable collec-tive-bargaining agreements between NECA and theUnion.2 By its execution of the letters of assent, theRespondentdelegatedbargainingauthoritytoNECA and, as a consequence, bound the Respond-ent to the terms of the inside agreements effectiveApril 1, 1980, to March 31, 1981, and April 1,1981, to March 31, 1983, and to the terms of theresidential agreements effective January 1, 1979, toDecember 31, 1980; January 1, 1981, to December31, 1981; and January 1, 1982, to December 31,IThe Respondent has requested oral argument. The request is deniedas the record, exceptions, cross-exceptions, and briefs adequately presentthe issuesand the positions of the parties.2The authorizations specify that they shall remain in effect until termi-natedby the Respondent giving written notice to NECA and the Unionat least 150 days prior to the then current anniversary date of the applica-ble agreement.1982.Nelson Electric, 241NLRB 545 (1979);Reli-able Electric Co.,286 NLRB 834 (1987).From April 1, 1980, through May 19, 1981, theRespondent abided by all the terms and conditionsof both the residential and inside agreements, in-cluding those relating to the payment of trust fundcontributions and to the exclusive use of theUnion's hiring hall. It is undisputed that on May20, 1981, the Respondent ceased abiding by theterms of these agreements.By letter of August 31, 1982, the Respondent no-tified the Union that it was terminating "all con-tracts and agreements" between the Respondentand the Union. By letter of September 1, 1982, theRespondent notified the Union of its intent to ter-minate the residential agreement effective Decem-ber 31, 1982. By letters of September 1, 1982, theRespondent also notified the Union and NECAthat it had terminated the residential letter ofassent-A and the authorization of bargaining au-thority to NECA contained therein.Applying the then applicable "conversion" doc-trine, the judge found that the parties' 8(f) prehirecontractual relationship had ripened into a "tradi-tional" 9(a) majority relationship and that the Re-spondent had violated Section 8(a)(5) and (1) by re-pudiating itsbargainingagreementswith theUnion.InJohn Deklewa & Sons,282 NLRB 1375, 1377(1987), the Board abandoned the conversion doc-trine and decided to apply the following principlesin 8(f) cases:(1) a collective-bargaining agreement permit-tedby Section 8(1) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.The Board also noted, at footnote 41 ofDeklewa,that it will require the party asserting the existenceof a 9(a) relationship to prove it.We find, in agreement with the judge, that theRespondent voluntarily entered into a contractualrelationship with the Union by virtue of its execu-tion of the letters of assent.3 UnderDeklewa,theaWe find no merit to the Union's contention that the relationship be-tween the Respondent and the Union was, from its inception, a 9(a) rela-Continued290 NLRB No. 48 RILEY ELECTRICRespondent became bound for the term of the ap-plicable residential and inside agreements underSection 8(a)(5) and(1).Accordingly,the Respond-ent's unilateral repudiation on May 20,1981,whengoverning agreements remained "binding,enforcea-ble, and not subject to unilateral repudiation" vio-lated Section 8(a)(5) and(1).Deklewa,above.Asthe complaint and the record is directed to the re-pudiation of the residential agreements effective toDecember 31, 1981,and December 31, 1982, and tothe repudiation of the inside agreement effective toMarch 31,1983,we shall provide a make-wholeremedy directed to the terms of these agreements.4THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order thatitcease and desist and take certain affirmativeaction necessary to effectuate the policies of theAct.We shall order the Respondent to complywith the terms of the"residential"agreements withthe Union from May 20,1981, to December 31,1982, and to the"inside"agreement from May 20,1981,toMarch 31,1983.We also shall order theRespondent to make its employees whole,5as pre-scribed inOgle Protection Service,183NLRB 682(1970),for any losses they may have suffered as aresult of the Respondent's failure to adhere to the"residential"agreements from May 20,1981, totionship.Rather,we find that the relationship between the Respondentand the Union was governed at all pertinent times by Sec.8(f).TheUnion contends that the initial agreement executed by the Respondentwas undertaken pursuant to Sec.9(a) because the Respondent was a suc-cessor to an employer,Economy Electric (Economy),having an agree-ment with the Union.We note, however,that underDeklewa,the Union,as a party asserting the existence of a 9(a) relationship,has the burden ofproving such a relationship As the Union has failed to demonstrate thatitattained 9(a) status with respect to either the employees of the Re-spondent or those of Economy by means of a Board election or volun-tary recognition pursuant to a showing of majority support,ithas not sat-isfied its burden underDeklewa.Moreover, the record establishes thatEconomy,the purported"predecessor,"remained in operation after theRespondent,the purported"successor,"commenced operations.Thus, itappears that the Respondent independently secured a constructionproject started initially by Economy,executed an 8(f)prehire agreementwith the Union,and then hired employees formerly working at theproject to complete the project pursuant to the hiring hall provisions ofthe newly executed agreement.4 Accordingly,we express no view regarding the applicability of anysuccessor agreements pursuant to the terms of the letters of assent.S In his decision the judge failed to order the Respondent to pay itsemployees wage benefits set forth under the terms of the repudiatedagreements.We find merit in the cross-exceptions of the General Counseland the Union that such a remedy is appropriate.Whether there are any individuals entitled to be made whole becausethey were denied an opportunity to work because of the Respondent'sfailure to continue using a contractual hiring hall is best left to the com-pliance stage of this proceeding.See,e.g., Southwestern Steel,276 NLRB1569 In 1 (1985), andWayne Electric,226 NLRB 409(1976).We recog-nize,in this regard,that enforcement of the hiring hall provisions con-tained in the applicable agreements may be at odds with the view of thecourt of appeals,expressed inRobertson v.NLRB,597 F.2d 1331 (10thCit. 1979).In this proceeding,however,the issue has been raised solelyto remedy the Respondent's unfair labor practices and does not have abearing on the merits of the unfair labor practices found375December 31, 1982,and to the"inside"agreementfrom May 20,1981, to March 31,1983, with inter-est as computed inNew Horizonsfor theRetarded.6ORDERThe NationalLaborRelations Board orders thatthe Respondent,Riley Electric,Inc.,Denver, Col-orado,itsofficers,agents,successors,and assigns,shall1.Cease and desist from(a)Repudiating the January 1, 1981-December31, 1981, and January 1, 1982-December 31, 1982,"residential"collective-bargaining agreements be-tween the Respondent and the Union and the April1,1981-March 31,1983, "inside"collective-bar-gaining agreement between the Respondent and theUnion.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole its unit employees,in the mannerset forth in the remedy, for any losses they mayhave suffered as a result of the Respondent's failureto adhere to the"residential"agreements with theUnion from May 20,1981, to December 31, 1982,and to the"inside"agreement with the Union fromMay 20,1981, to March 31, 1983.The appropriateunit is:Those employees of ours who perform workwhich is described in and covered by the Jan-uary 1,1981 and Janaury 1, 1982, Denver Res-identialWiring Agreements and those employ-ees who perform work which is described inand covered by the April 1,1981,DenverInsideElectricalConstructionAgreement,each such agreement being between the RockyMountain Chapter of the National ElectricalContractors Association and the Local UnionNo. 68, International Brotherhood of Electri-calWorkers.(b) Pay to the appropriate funds, with interest,the health and welfare,pension,apprentice train-" 283 NLRB1173 (1987)Interest on and after January 1,1987, shall becomputed at the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621Interestonamounts accrued prior to January 1,1987 (the effective date of the 1986amendment to 26 U S.C. § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB651 (1977).Because the provisions of employees benefit fund agreements are vari-able and complex,the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments.Therefore, any additional amount owed to thetrust funds shall be determined in accordance with the procedure setforth inMerryweatherOptical Co.,240 NLRB1213, 1216 fn 7(1979). 376DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing, and other contributions required to be paidunder thecollective-bargainingagreementsbywhich it hasbeen foundto have been bound.(c) Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing, all payroll records,social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of money due under the terms of thisOrder.(d)Post at its facility in Denver,Colorado,copies of the attached notice marked"Appendix."7Copies ofthe notice,on forms providedby the Re-gionalDirector for Region 27, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered,defaced,or coveredby any othermaterial.(e) Sign and return to the Regional Director suf-ficient copies of the attached noticemarked "Ap-pendix"for postingby the Union,ifwilling, inconspicuous places where notices to employees andmembers are customarily posted.(f)Notify theRegionalDirector inwritingwithin 20 days fromthe date of this Order whatsteps the Respondent has takento comply.cise of the rights guaranteed you by Section 7 ofthe Act.WE WILLmake whole,with interest,the unitemployees who have incurred losses of wages andbenefits because of our failure to abide by theterms and conditions of the collective-bargainingagreements between our company and the Union,until the residential agreement's expiration on De-cember 31,1982, and the inside agreement's expira-tion on March 31, 1983.The appropriate unit is:Our employees who perform work which isdescribed in and coveredby theJanuary 1,1981 and January 1,1982,Denver ResidentialWiring Agreements and those employees whoperform work which is described in and cov-ered by the April 1,1981, Denver Inside Elec-tricalConstructionAgreement,each suchagreement being between the Rocky MountainChapter of the National Electrical ContractorsAssociation and Local Union No. 68 of theInternational Brotherhood of Electrical Work-ers.WE WILL payto the appropriate funds the healthand welfare,pension,apprentice training,and othercontributions required to be paid by the collective-bargaining agreement or agreementstowhich wehave been bound.RILEY ELECTRIC, INC.7 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe Unitedstates courtof AppealsEnforcing anOrder of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT repudiate the January 1, 1981-De-cember 31, 1981, and January 1,1982-December31, 1982,"residential,"and the April 1, 1981-March 31, 1983,"inside"collective-bargainingagreements between our company and Internation-alBrotherhood of ElectricalWorkers, Local No.68, during the term of those agreements.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-Ernest L DuranJr.andT.Michael Patton,Esgs.,for theGeneral Counsel.LawrenceW.Marquess,Esq.(Bradley,Campbell&Carney),of Golden,Colorado,for the Respondent.PhilipHornbeinJr.,Esq.,of Denver, Colorado,for theCharging Party Union.DECISIONSTATEMENT OF THE CASEFREDRICK C.HERZOG,Administrative Law Judge. Iheard this case in trial on October13, 1982,atDenver,Colorado.InternationalBrotherhood of Electrical Work-ers,Local No.68 (the Union)filed an original charge onDecember 31, 1981, against Riley Electric,Inc. (the Re-spondent). Pursuant thereto,on April 16,1982, the Re-gional Director for Region 27 of the National Labor Re-lations Board issued a complaint and notice of hearingagainst the Respondent.The complaint alleges in substance that the Respond-ent violated Section 8(a)(5) and(1) of the National LaborRelationsAct (the Act),by refusing to comply with andrepudiating certain collective-bargaining agreements.All parties have beenaffordedfullopportunity toappear,to introduce evidence,to examine and cross-ex-amine witnesses,and to file briefs.Based on the entirerecord,from my observation of the demeanor of the wit- RILEY ELECTRICnesses, and having considered the posttrial briefs submit-ted on behalf of the parties,Imake the followingFINDINGS OFFACTAND CONCLUSIONS1.JURISDICTIONThe complaint alleges and the answer'admits the fol-lowing facts.The Respondent is now,and at all timesmaterial has been,a corporation duly organized and ex-isting by virtue of the laws of the State of Delaware, andmaintains its principal office and place of business inDenver,Colorado,where it is,and at all times materialhas been,engaged in electrical contracting in the con-struction industry.Further,the Rocky Mountain chapterof the National ElectricalContractorsAssociation(NECA),has been an organization composed of employ-ers engaged in electrical contracting in the constructionindustry in the State of Colorado and which exists forthe purpose,inter alia,of representing its employer-mem-bers and/or employers who have assigned bargainingrights to it in negotiating and administering collective-bargaining agreements with the Union. NECA's mem-bers annually purchase and receive goods and materialsin the course and conduct of their combined business op-erations having a value in excess of $50,000 directly frompoints and places outside the State of Colorado.Duringthe calendar year ending December 31, 1981, the Re-spondent in the course and conduct of its operations pro-vided services valued in excess of $50,000 for other busi-ness enterprises,including the First National Bank ofLongmont within the State of Colorado,over which theBoard would assert jurisdiction on some basis other thanindirect standards.Therefore,in accordance with the Re-spondent's admission at trial,I find and conclude that theRespondent and NECA are now, and at all times materi-al have been,employers engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe complaintalleges,the answeradmits,and I findthat the Unionis a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAlfred and Bonnie Riley are man and wife.For sever-al years precedingApril 1, 1980, AlfredRiley was half-owner of a corporation known as EconomyElectricCompany,which was,and still is,engaged in work simi-lar to that which has since been performedby the Re-spondent.Economy Electric Company was, and is, aparty to the collective-bargaining agreement betweenNECA and theUnion dealing with "inside" electricalwork.Although he was half-owner of EconomyElectricCompany,AlfredRiley served as its vice president andwas in charge of its field operations;evidently his co-owner,who bought him out,attended to administrativework and sales work.2Economy Electric Company was,IAs amended at the hearing.2 The co-owner'swife was a full-time employeeof NECA.377and by all that appears may remain,a member of NECA,operatingpursuanttoNECA'scollective-bargainingagreement with the Union.In April 1980AlfredRiley became interested in settingup a separate business.He talked to the Union's businessmanager about becoming a union contractor,and wasgiven a"laundry list"of things to do in order to carryout his plans.One of the items on the"laundry list"called for him to execute a "letter of assent" to the"inside"agreement between NECA and the Union.For the first few months of its existence the Respond-ent was not incorporated.Instead it operated as a soleproprietorship,owned entirelyby AlfredRiley'swife,Bonnie.Bonnie Riley,however,was nothing more thana figurehead in the business.She did whatever her hus-band told her to do,and she did nothing unless he toldher to do it.AlfredRiley placed her in the position ofownership of the business as a means of "skirtingaround"certain union rules that might interfere with hisdesire to either obtain benefits from the Union or to con-tinue work with the tools of the electrician's trade.On March 26,1980, Bonnie Riley,at Alfred Riley's di-rection,went to the Union's offices and signed a "letterof assent"to the"inside"agreement between NECA andthe Union.3Both of the Rileys professed to have little understand-ing of the meaning or significance of the act of signingthe "letter of assent."Bonnie Riley claimed to havesigned the"letter of assent"solely because her husbandasked her to do so, though she did know that he wouldbe enabled to hire union members.Alfred Riley claimedthat despite his 20 years'experience as a member of theUnion, and 3 years'experience as an officer and ownerof a corporation that was a member of NECA and aparty to a collective-bargaining agreement betweenNECAand the Union,his particular expertise lay only inperforming electrical work rather than in understandingadministrative or legal matters.Around the same time that Bonnie Riley signed the"letter of assent," Alfred Riley began talking to employ-ees of Economy Electric Company, who were thenworking on the Economy Electric's project know asEarth Science Institute, about"switching over" fromEconomy and going to work for his new business.(AlfredRiley had succeeded in taking over the EarthScience Institute project from Economy Electric Contin-gent on this ability to retain the same employees whohad been working on it for Economy Electric.)He se-cured the employees' agreement and, as he had been ad-vised to do by the Union's agent,instructed each of thes The text of the "letter of assent" read,in relevant part, as follows:In signing this letter of assent,the undersigned firm does herebyauthorize Rocky Mountain Chapter,NECAas it collective bargain-ing representative for all matters contained in or pertaining to thecurrent approved Residential labor agreement between the RockyMountain Chapter,NECAand Local Union 68 IBEW.This authori-zation,in compliance with the current approved labor agreement,shall become effective on the 2day ofJuly 1980.It shall remain ineffect until terminated by the undersigned employer giving writtennotice to the Rocky Mountain Chapter,NECAand to the LocalUnion at least one hundredfifty(150) days prior to the then currentanniversary date of the aforementioned approved labor agreement 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees"making the switch"to go down to theUnion'soffice and notify the Union that they were nolonger working for Economy Electric sothat they couldimmediately be referred out to Riley Electric pursuant tothe Union's hiring hall provisionswith NECA.4On or about August 12,1980 Bonnie Riley once morewent to theUnion's officesand executed a "letter ofassent."On this occasion the "letter of assent"related tothe collective-bargaining agreementbetween NECA andtheUnion,which had to do with"residential"work.The "letterof assent"was made effective,retroactive toJuly 2,1980, so that certain health and welfare benefitpayments could be creditedproperly.5The Respondent's corporation came into being in Oc-tober 1980 when the sole proprietorship known as RileyElectric Company was issued articles of incorporation.Respondent concedes that fromApril 1,1980, throughMay 19,1981, the Respondent hired only members of theUnion and that it did so through the Union's hiring hall.6During this period of time the Respondent made trustfund contributionson behalf ofall its employees as re-quired by the relevant collective-bargaining agreementbetween NECAand the Union.Respondent paid its em-ployees union scale and abided by all the terms and con-ditionsof both theresidential and inside agreement be-tween NECAand the Union until May 19,1981.7On May 20,1981, the Respondent,for the first time,hired a nonunion employee.Since then it has hired fiveadditional electricians and at the time of the hearing, hademployed six electricians.None were hired through theUnion's hiring hall.Neither were they paid wages ac-cording totheNECAcollective-bargaining agreementwith the Union.No contributions to health and welfaretrust funds were made on their behalf.AlfredRiley con-ceded that the work being performed by the nonunionthose employers that are ultimately determined in this case to be part of amultiemployer collective-bargaining group represented by NECA consti-tute units appropriate for the purposes of collective bargaining within themeaning of Sec 9(b) of the Act:(a) Those employees who perform work which is described in andcovered by the January 1, 1981 and January 1,1982,Denver Resi-dentialWiring Agreements between the Association and the Union(b) Those employees who perform work which is described in andcovered by the April 1,1981,Denver Inside Electrical ConstructionAgreement between the Association and the UnionEach of the agreements referred to, plus others in evidence, stipulatesthat the agreements "shall apply to all firms who sign a 'letter of assent'to be bound by this agreement" between the Rocky Mountain Chapter,National Electrical Contractors Association,Inc and Local Union 68,IBEW. Each agreement also made detailed provisions for matters such asunion security,exclusive hiring hall or referral procedure,grievance, ap-prenticeship program,and many matters relating to wages and workingconditions.B Each of the"letter of assent"signed by Bonnie Riley on behalf of thebusiness known as Riley Electric and/or her husband,Alfred,providedthat they should remain in effect until terminated by Riley Electricgiving written noticeto NECA'sRocky Mountain Chapter and to theUnion at least 150 days before the then current anniversary date of therelevant labor agreementThere was one exception insofar as membership was concerned, buteven that employee was referred through the Union's hiring hallT The inside agreement in effect on March 26,1981,was renewed onApril 1, 1980,for a 1-year term,and renewed again on April 1, 1981, fora 2-year term.The residential agreement in effect on August 12, 1980,was renewed for 1-year terms on January 1, 1981, and again on January1, 1982.electricians is the same work performed by the unionelectricians he previously employed,and is work gov-erned by the collective-bargaining agreement.Those em-ployees on the payroll,some seven in number,as of May20, 1981,who had been previously referred to the Re-spondent by the Union were terminated on various datesbetween July 14, 1981, and January or February 1982.The parties stipulated that the Respondent repudiatedboth the residential and the commercial,or inside,collec-tive-bargaining agreements.Evidentlythisstipulationrefers to a constructive repudiation,for it is clear thatthe Respondent did not terminate its delegation of bar-gaining authority to NECA for either agreement prior tothe renewal dates previously mentioned.Itwas not untilAugust 31,1982, that Alfred Riley wrote a letter to theUnion stating,"Let this letter serve as official notifica-tion for the termination of'all contracts and agreementsbetween Riley Electric Inc. and ElectricalWorkersI.B.E.W.Local Union#68." On September 1, 1982, heonce again wrote the Union,as well as the Rocky Moun-tainChapterof NECA,undertaking to serve notice ofhis intent to terminatethe collective-bargaining agree-ment and offering to meet and confer with the LocalUnion for the purpose of negotiating a new contract.AlfredRiley conceded in his testimony that these letterswere written as "safety valves," to guard against the lossof this case.On February 10, 1981, the Union filed a grievanceagainst the Respondent claiming that the Respondent hadfailed to pay the contractually agreed-on wage rate forovertime work.Alfred Riley appeared at the hearing onthe grievance,when he neither sought nor was he of-fered advicefrom NECAin defense of the grievance.The grievance was decided in favor of the Union and theRespondent abided by the decision.In October of 1980,the yellow pages of the telephonedirectory in Denver,Colorado, appeared.The Respond-ent's advertisement there included theNECAsymbol.Shortly thereafter, according to Alfred Riley's testimony,he was called by an officer of NECA and advised thatthe NECAsymbol would have to be removed from theadvertisement.Riley agreed,saying that the symbol hadbeen included erroneously.The symbol was removed atthe next opportunity.Respondent concedes that it was signatory to the col-lective-bargaining agreement with the Union,but arguesthat neither the Respondent nor Bonnieor Alfred Rileyhad ever been membersof NECAor applied for mem-bership,or ever sought to or had any involvement in thenegotiations between NECA and the Union,and thatNECA is not party to either of the"letter of assent"signed by or on behalf of the Respondent.ConclusionsPrinciples of industrial democracy embodied withinthe Act assure employees against the prospectof repre-sentation by a union except when the employees havefreelychosen such representation for themselves. Section9(a) of the Actprovides that RILEY ELECTRICRepresentatives designated or selected for the pur-poses of collective bargainingby themajority of theemployees in a unit appropriate for such purposes,shall be the exclusive representatives of all the em-ployees in such unitfor thepurposesof collectivebargaining in respect to rates of pay, wages, hoursof employment,or otherconditions of employment.There are,of course,exceptions to the general rule.One of these is found in cases involving employerswithin the building and construction industry.The Actwas amendedin 1947,as Congress recognized the needto deal with problems that had a peculiar impact on thebuilding and construction industry.Undertraditionalprinciples,construction industry employers and unionshad been previously preventedfromentering into collec-tive-bargaining agreementsbeforethe establishment ofthe union's majority status.Section 8(f)was included among the 1947 amendmentsto the Act,and was enacted in large part to immunizeemployers and unions in the building and constructionindustryfrom thestrictures of Section 8(a) and(b) of theAct insituations where recognition is granted and a col-lective-bargaining agreement is entered intobefore therecognized labor organization'smajority status has beenestablished under the provisions of Section9 of the Act.SeeNLRB Y. Iron Workers Local 103,434 U.S. 335(1978); cf.LadiesGarmentWorkers v.NLRB,366 U.S.731 (1961).Section 8(f) of the Act reads, in pertinentpart, as fol-lows:It shall notbe an unfair labor practice under subsec-tions(a) and(b) of this section for an employer en-gaged primarilyin the building and construction in-dustry tomake an agreementcovering employeesengaged(orwho, upon their employment, will beengaged)in the building and constructionindustrywith a labor organizationof which building andconstructionemployeesaremembers(not estab-lished,maintained,or assistedby an action definedin section 8(a) of thisAct asan unfairlabor prac-tice) because (1) the majority status of such labororganization has not been established under the pro-visionsof section 9 of this Act prior tothe makingof such agreement.Therecan be littledoubt that when theRespondent exe-cuted the"letters of assent" with the Union it therebyentered into a contractualrelationshipwith the Union.Apart from the difficulty I havein crediting the testimo-ny of Alfred Riley to the effect that he was uninformedrespectingthe effects of such acontract, I find that the"letters of assent,"themselves,have aclear and unambig-uous meaningconveyed on their face. Neither the pro-fessed lack of understandingby Alfred Riley nor the al-leged failure to explain the contract's import,as testifiedto by each of theRileys, seemsto be sufficient to war-rant a findingthatRespondentshould be held to haveentered into a contractual relationship without an ade-quate meetingof the minds. Indeed, even theRespond-ent, in itsbrief,concedesthat theagreementsbetween379the Respondent and the Union were 8(f) agreements.8The essential question in this case is whether the 8(f)contract between the Respondent and the Union wasever transformed into a Section 9 relationship.For it iswell established that during the term of an 8(f) contractan employer may withdraw recognition from the Unionand/or unilaterallymake changes in the contractualworking conditionswithout violating Section 8(a)(5)unless the Union has obtained a majority status and a9(a) bargaining relationshiphad developed. SeeR. J.SmithConstructionCo.,191NLRB 693 (1971), enf.denied sub nom.Operating Engineers Local 150 v. NLRB,480 F.2d 1186(D.C. Cir.1973), decision on remand 208NLRB 615(1974);RuttmannConstructionCo.,191NLRB 701 (1971);Dee Cee Floor Covering,232 NLRB421 (1977);cf.Higdon Contracting,supra.It seems clear that the complaint,which alleges a vio-lation of Section 8(a)(5), can be found meritorious only ifthe 8(f) relationship was ever transformed into a Section9 relationship.Thisissue will turn on whether the Unionbecame the majority representative among the employeesaffected;since an 8(f)contract can exist without majoritystatus there is no presumptionof majoritystatus thatflows from the mere existence of an 8(f) contract.R. J.Smith Construction Co.,supra;Dee Cee Floor Covering,supra.A union cannot rely on the mere passage of timeto transform an 8(f)relationship into a majority 9(a) rela-tionship. Instead, evidence is required showing thatsometime during the parties' collective-bargaining rela-tionship,the union obtained either actual majority statusor at least a presumption of majority status in an appro-priate unit.The General Counselcontends that the necessaryshowing has been made in this case.He argues that byexecuting the "letters of assent"the Respondent not onlyentered into a relationship with the Union but also joinedthe existing multiemployer association unit. From that,he concludes that the Respondent's present and prospec-tive work forcewas immediately merged into a multiem-ployer unit and simultaneously the Respondent's 8(f) re-lationship with the Union was merged into the 9(a) rela-tionship already in existence between the Union andNECA,citingAuthorizedAirConditioningCo.,236NLRB 131 fn. 2 (1978), enfd. 606 F.2d 899 (9th Cir.1979);Amando Electric,238 NLRB 37 fn. 1 (1978). TheRespondent argues vigorously for a contrary result, anda finding that the Respondent never became a member ofthe multiemployer unit.Based on the record made that,among other things,the Respondent secured the services of each of its em-ployees through the hiring hall of the Union, and that"The General Counsel'sposition is similar, although the GeneralCounsel contends that the relationship was immediately thereafter modi-fied, as discussed infra.The Charging Party/Union advances the agree-ment that,for various reasons, the Respondent entered not merely into an8(f) agreement, but one possessing all the attributes and entitled to all theprotections accorded a collective-bargaining agreement entered into pur-suant to Sec.9(a) of the Act In light of the General Counsel's decisionnot to pursue the several theories advanced by the Union. and in view ofmy decision, which grants the Union relief, albeit on the General Coun-sel's theory,Isee no reason to decide each of the points raised by theUnion 380DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDeach such employee was a member of the Union duringthe time period immediately following the execution ofthe "letter of assent,"I find clearwarrant forthe finding,which I make,that at relevant timesafterRespondent's8(f) agreement was executedwith the Union, the Unionwas themajorityrepresentativeof theRespondent's em-ployees.Consequently, I find thatthe 8(f)agreementsripened into traditionalcollective-bargaining agreementsto whichRespondent was bound.I note that throughoutthisperiod theRespondent was paying the wages calledfor in theUnion's contract,was contributing to thehealth and welfare benefit programs thatexistedbyvirtue of the Union's collective-bargaining agreementwith NECA,that the Respondent obtained all employeesthrough the Union's hiring hall,and that the Respondentabided bythe grievancemachinerycontained within theagreementsbetween NECAand theUnion. Under thesecircumstances it seems clear that the Respondent was notprivilegedto repudiate its collective-bargaining agree-ment withthe Union when it did so. SeeHaberman Con-structionCo.,236 NLRB 79 fn. 1 (1978); andV M Con-structionCo.,241 NLRB 584 fn. 1 (1979).Ialso conclude,in agreementwih the General Coun-sel, that the Respondentvoluntarily joined the RockyMountain Chapterof NECA. InRuan Transport Corp.,234 NLRB 241, 242 (1978),the Board stated several ofthe governing principles,as follows:The Boardhas consistentlyheld that "the essentialelementwaranting the establishment of multiem-ployer units is clear evidence that the employers un-equivocallyintendto be boundin collective bar-gainingby group rather than by individualaction.The correlativestandard for excluding an employerfrom such a unit is evidence of an intent to pursuean individualcourse ofaction with respect to laborrelations."As a general rule, the Board has foundthat an employer does not become a part of a multi-employer bargaining group(i.e., it does not intendto be boundby group bargaining)where it merelyadopts a collective-bargaining agreement in the ne-gotiationof which itdid notactuallyparticipateand which it did not authorize another to negotiateon its behalf.Here the "letters of assent"signed by Respondent con-tained the sort of delegations of bargaining authority toNECA that had been repeatedly held to furnish suffi-cient evidence of the Employer's intent to join withNECA and tobecomepart ofthemultiemployer bar-gaining unit.Indeed,there have been instances in whichthe language demonstrating the intent to be bound wasidentical to that which is found in this case.SeeNelsonElectric,241 NLRB 545 (1979); andHayden Electric,256NLRB 601 (1981).Thus,the Respondent's repudiationof its collective-bargaining agreementwith theUnion was clearly unlaw-ful andviolativeof Section 8(a)(5) and(1) of the Act.9Finallyitmust be noted that the Respondent failed togive the sort of notice requiredby Section8(d) of theAct beforeitrepudiated its contract with theUnion. Bysuch a failure the Respondent must be heldto have vio-lated Section 8(a)(5) and(1) of the Act.Amanda Electric,supra:Oak Cliff-Golman BankingCo.,202 NLRB 614(1973), and 207 NLRB 1063 (1973).On thebasis of these findings offactand on the entirerecordin this proceeding,Imake the followingCONCLUSIONS OF LAW1.RileyElectric, Inc. is an employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Those employees who performedwork that is de-scribedin andcovered bythe January 1, 1981, and Janu-ary 1, 1982Denver ResidentialWiring Agreements andthose employeeswho perform work thatisdescribed inand covered by the April 1, 1981 Denver Inside Electri-cal Construction Agreement between theRocky Moun-tain Chapter of theNational ElectricalContractors Asso-ciationand Local UnionNo. 68 of the InternationalBrotherhoodof ElectricalWorkers,including those em-ployed by Riley Electric,Inc., constitute a unit appropri-ate forthe purposesof collectivebargaining within themeaning of Section 9(a) of the Act.4.At all times since on or about April 2, 1980, theUnion has been and now is, the exclusive representativeof all the employees in the aforesaid appropriate unit forthe purposesof collectivebargaining within the meaningof Section 9(c) of the Act.5.By on or about May 20, 1981,repudiating the termsof the collective-bargaining agreement negotiated be-tween the Union and the Association,and by repudiatingthe Union as collective-bargaining representative of itsemployees,Riley Electric,Inc. has engaged in and is en-gaging in unfairlaborpracticeswithin the meaning ofSection 8(a)(5) and(1) of the Act.6.The aforesaidunfair labor practices are unfair laborpracticeswithinthemeaning of Section2(6) and (7) ofthe Act.[RecommendedOrder omittedfrom publication.]9 It must be remembered that this is not a case involving a question ofwhether timely notice was given.Here,the Respondent failed to giveany notice whatsoever to the Union until months had passed after it repu-diated the agreements Even then, the notices given to the Union werenot necessarily the sort of evidence of clear intent required,but ratherwere an effort by the Respondent to limit its losses should this case belost